Citation Nr: 0735464	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-07 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for chronic 
hypertension, to include as secondary to the veteran's 
service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for coronary artery 
disease with congestive heart failure, to include as 
secondary to the veteran's service-connected PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1968 to 
August 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  Chronic hypertension was not manifested during the 
veteran's active duty or within one year of service 
discharge; any current hypertension is not otherwise related 
to such service or proximately caused or aggravated by the 
veteran's service-connected PTSD.

2.  Coronary artery disease was not manifested during the 
veteran's active duty or within one year of service 
discharge; any current coronary artery disease is not 
otherwise related to such service or caused or aggravated by 
the veteran's service-connected PTSD.


CONCLUSIONS OF LAW

1.  Chronic hypertension was not incurred in or aggravated by 
active duty service, did not manifest to a compensable degree 
within one year of service discharge, nor was it proximately 
caused or aggravated by the veteran's service-connected 
PTSD.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310 (2007).

2.  Coronary artery disease with congestive heart failure was 
not incurred in or aggravated by active duty service, did not 
manifest to a compensable degree within one year of service 
discharge, nor was it proximately caused or aggravated by the 
veteran's service-connected PTSD.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a), 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in February 2004.  
The RO's October 2003 notice letter advised the veteran what 
information and evidence was needed to substantiate the 
claims decided herein and what information and evidence must 
be submitted by him, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claims.  He was specifically told that it was 
his responsibility to support the claims with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies. The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.   This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.  With respect to the claims of 
service connection for chronic hypertension and coronary 
artery disease, the Board has concluded that the 
preponderance of the evidence is against these claims.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned have therefore been rendered 
moot, and the absence of notice on these two elements of a 
service connection claim should not prevent a Board decision 
on the veteran's claims.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with claims file.  
Post-service treatment records and reports from the Cleveland 
VA Medical Center (VAMC) and Lakewood Hospital of Lakewood, 
Ohio, have also been obtained.  The appellant has not 
identified any additional medical evidence.  See 38 U.S.C.A. 
§ 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2007); Wells 
v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

A VA examination was not provided in conjunction with the 
veteran's claims, and the Board notes that the evidence of 
record does not warrant one. See 38 C.F.R. § 3.159(c)(4) 
(2007).  VA has a duty to provide a VA examination when the 
record lacks evidence to decide the veteran's claim and there 
is evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease. Id.; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In the present case, 
there is nothing in the record, other than the veteran's own 
lay statements, that his currently diagnosed chronic 
hypertension and coronary artery disease were proximately 
caused or further aggravated by his service-connected PTSD.  
In light of the absence of such evidence, VA is not required 
to provide the veteran with a VA examination in conjunction 
with his claims.

The Board is therefore satisfied that all relevant facts have 
been adequately developed to the extent possible; no further 
assistance to the appellant in developing the facts pertinent 
to the issue on appeal is required to comply with the duty to 
assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Alternatively, for secondary service connection, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R.               § 3.310 
(2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  
The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which favors the veteran. 

In addition, certain chronic disabilities, including 
hypertension and cardiovascular disease, are presumed to have 
been incurred in service if manifest to a degree of 10 
percent within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

With regards to direct service connection, service medical 
records are absent complaints, findings or diagnoses of any 
heart condition or hypertension during service.  In addition, 
during the clinical examination for separation from service, 
the veteran's heart was evaluated as normal, and no 
indication of a chronic disorder was noted.  Thus, there is 
no medical evidence that shows the veteran suffered from 
hypertension or a heart disorder during service. 

In addition, there is no evidence of continuity of 
symptomology since active service in the present case.  The 
evidence of record indicates that the veteran was first 
diagnosed with chronic hypertension in February 2000 and 
coronary artery disease with congestive heart failure in 
October 2003.  This is approximately 30 years since the 
veteran separated from service; this significant lapse in 
time between the active service and the first evidence of 
hypertension and coronary artery disease weighs against the 
veteran's claim.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Feb. Cir. 2002) (en banc). 

Finally, certain chronic diseases, including hypertension and 
cardiovascular disease, may be presumed to have occurred in 
service if manifested to a degree of 10 percent within one 
year of service discharge.  38 C.F.R. §§ 3.307, 3.309(a).  
However, as noted above, the veteran was not diagnosed with 
chronic hypertension and coronary artery disease until 2000 
and 2003 respectively, approximately 30 years after discharge 
from active service.  Therefore, the presumption of service 
connection does not apply in this case.

With respect to secondary service connection, the veteran 
contends that his diagnosed chronic hypertension and coronary 
artery disease were proximately caused by his service-
connected PTSD.  Alternatively, he argues that these 
disorders have been aggravated by his service-connected PTSD.  
However, the record does not contain competent medical 
evidence or a competent medical opinion establishing an 
etiological link between his current disorders and his 
service-connected PTSD.  In addition, there is no evidence of 
record that the veteran's PTSD has caused these conditions to 
increase in severity beyond their natural progression.  The 
Board acknowledges that the veteran himself has claimed his 
currently diagnosed hypertension and coronary artery disease 
are the result of or have been aggravated by his service-
connected PTSD.  However, as a layman, the veteran has no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which 
to grant the claim for service connection.  Lathan v. Brown, 
7 Vet. App. 359, 365 (1995).  

In sum, there is no competent medical evidence included in 
the record to support the veteran's assertion that his 
service-connected PTSD is the proximate cause of or has 
aggravated his currently diagnosed chronic hypertension and 
coronary artery disease with congestive heart failure.  The 
normal medical findings at the time of separation from 
service, as well as the absence of a diagnosis or treatment 
for many years after service, is probative evidence against 
the claim for direct service connection.  In addition, the 
facts of this case do not warrant presumptive service 
connection for the veteran's hypertension, because this 
condition did not manifest to a degree of 10 percent within 
one year of his discharge from active service.  Accordingly, 
the Board concludes that the preponderance of  the evidence 
is against the claim for service connection for chronic 
hypertension and coronary artery disease with congestive 
heart failure, and the benefit of the doubt rule does not 
apply.  See 38 U.S.C.A. § 5107 (West 2002).






ORDER

Service connection for chronic hypertension is denied.

Service connection for coronary artery disease is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


